Title: To Thomas Jefferson from C. W. F. Dumas, 23 August 1785
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
Lahaie 23 Août 1785.

En réponse aux ordres dont vous m’aves honoré, conjointément avec son Exce. Mr. Adams en date de Londres Aout 5, nous avons vaqué tout de suite à la Commission en question. Mr. Short est occupé à rendre un compte à Vos Excellences de ce qui a éte fait et de ce qui reste à faire, auquel je suis persuadé d’avance que je n’aurai rien à ajouter, que l’assurance de ma juste sensibilité à la confiance dont vous honores ma personne, mes principes, et mon zele invariable pour les intérêts des Etats-Unis; et du respect personnel avec lequel je suis, De Votre Excellence le très-humble, & très-obéissant serviteur,

C. W. F. Dumas


P.S. Mr. Adams le fils m’ayant fait parvenir il y a quelques mois une Lettre de Mr. D. Humphrys, accompagnée d’un Article à insérer dans la Gazette françoise de Leide, l’Insertion fut faite; je le mandai à Mr. Adams le fils; et je n’aurois pas manqué, malgré une indisposition de plusieurs semaines, de répondre directement  à Mr. Humphrys, à qui Votre Excellence voudra bien me permettre de présenter ici mes complimens, si j’avois eu son adresse.

